DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over HEFEZ (Pub. No.: US 2018/0160887A1) and further in view of Oiszewski (Pub. No.: US 2012/0209093A1).
With respect to claims 1, 22, 24:
HEFEZ discloses a method comprising accessing a set of subject throat images from a subject capturing an inside of the subject's throat (parag. 0006); accessing a set of clinical factors from the subject, the clinical factors collected by a device or a medical practitioner substantially contemporaneously with the capture of the subject throat images (parag. 0029); 
	HEFEZ does not explicitly disclose inputting the subject throat images into an image model to generate a prediction regarding a pathogen presence prediction for the subject; inputting the pathogen presence prediction and the clinical factors into a classifier to determine a disease state prediction; and returning the disease state prediction.
	Oiszewski discloses inputting the subject throat images into an image model to generate a prediction regarding a pathogen presence prediction for the subject; inputting the pathogen presence prediction and the clinical factors into a classifier to determine a disease state prediction; and returning the disease state prediction (parag. 0029-0038).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Oiszewski into the teaching of HEFEZ in order to detect a virus in a patient based on imaging data.
With respect to claim 4:
HEFEZ discloses the method of claim 1, wherein the set of training throat images were captured using the same image capture device used to capture the set of subject throat images (fig. 2).

Claims 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over HEFEZ (Pub. No.: US 2018/0160887A1), Oiszewski (Pub. No.: US 2012/0209093A1) as applied to claim 1 above and further in view of DACOSTA (Pub. No.: US 2018/0242848A1).
With respect to claim 5:
The rejection of claim 1 is incorporated; HEFEZ and Oiszewski do not disclose wherein the set of training throat images and the set of subject throat images each comprise a plurality of throat images captured under ambient light conditions, a plurality of throat images captured under fluorescent light, and a plurality of throat images captured under white light illumination. 
DACOSTA discloses comprise a plurality of throat images captured under ambient light conditions, a plurality of throat images captured under fluorescent light, and a plurality of throat images captured under white light illumination (abstract and parag. 0005).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of DACOSTA into the teaching of HEFEZ in view of Oiszewski in order to detect contamination of other target surfaces, including non-biological targets.
With respect to claim 6:
DACOSTA discloses the method of claim 1, wherein the set of subject throat images is recorded with an image capture device comprising: a housing; a light emitter configured to emit excitation light at a wavelength selected to elicit auto- fluorescence of a pathogen; a light sensor configured to detect light emissions or an absence of light 
With respect to claim 7:
Oiszewski discloses the method of claim 6, wherein the disease state prediction is displayed on the display of the image capture device (parag. 0042).
With respect to claim 8:
HEFEZ discloses the method of claim 1, wherein the set of subject throat images is recorded by a mobile phone device (parag. 0163).  
With respect to claim 9:
HEFEZ discloses the method of claim 8 wherein the disease state prediction is displayed on the mobile phone device (parag. 0046 and 0163).  
With respect to claim 10:
DACOSTA discloses the method of claim 1, wherein the set of subject throat images comprises at least one blue throat image captured using a blue light emitter and at least one white throat image captured using a white light emitter (parag. 0077, 0082 and 0086).
With respect to claim 11:
DACOSTA discloses the method of claim 1 wherein the subject throat images captures data regarding multiple wavelengths of light (parag. 0077). 
With respect to claim 12:
DACOSTA discloses the method wherein at least one of the subject throat images captures infrared light image data (parag. 0063, 0077 and 0084).  
With respect to claim 13:
.  

Claims 14-21, 25 are rejected under 35 U.S.C. 103 as being unpatentable over HEFEZ (Pub. No.: US 2018/0160887A1), Oiszewski (Pub. No.: US 2012/0209093A1) as applied to claim 1 above and further in view of Sodhani (Pub. No.: US 2019/0171906A1).
With respect to claim 14:
The rejection of claim 1 is incorporated; HEFEZ and Oiszewski do not explicitly disclose wherein the image model is a convolutional neural network (CNN). 
Sodhani discloses image model to be convolutional neural network (parag. 0055). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Sodhani into the teaching of HEFEZ in view of Oiszewski in order to introduce features and concepts of digital image search based on arbitrary image features.
With respect to claim 15:

With respect to claim 16:
Sodhani discloses the method of claim 1 wherein the classifier is one of a random foreign classifier, a gradient boosted classifier, a support vector machine classifier, and a Naive Bayes classifier (parag. 0055). 
With respect to claim 17:
Sodhani discloses the method of claim 1 wherein the pathogen presence prediction comprises at least one of a probability of a presence of a viral pathogen, a probability of a presence of a bacterial pathogen, and a probability of an absence of a pathogen (parag. 0031, 0033).
With respect to claim 18:
HEFEZ discloses the method of claim 1, wherein the pathogen presence prediction comprises at least one of: a probability of a presence of exudate, a probability of a presence of petechiae, a probability of a presence of swollen tonsils, and a probability of a presence of a swollen uvula (parag. 0140).
With respect to claim 19:
Oiszewski discloses the method of claim 1, the disease state prediction comprises at least one of a probability of viral pathogen infection (parag. 0005).
With respect to claim 20:
Oiszewski discloses the method of claim 1, wherein the set of clinical factors comprises at least one from the group consisting of: age, a presence or absence of swollen lymph 
With respect to claim 21:
Oiszewski discloses the method of claim 1, wherein the set of clinical factors comprises at least one from the group consisting of: age, a presence or absence of swollen lymph nodes, subject temperature, a presence or absence of fever a presence or absence of a cough, a presence or absence of a runny nose, a presence or absence of a headache, a presence or absence of body aches, a presence or absence of vomiting, a presence or absence of diarrhea, a presence or absence of fatigue, a presence or absence of chills, and a duration of pharyngitis (parag. 0047).
With respect to claim 25:
Oiszewski discloses the method of claim 24, wherein the disease metrics comprise: feature metrics corresponding to identified features in the subject image, and infection metrics corresponding to a presence of a bacterial or viral infection in the part of the subject's body (parag. 0008, 0043).

Allowable Subject Matter
6.	Claims 2, 3, 26, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649